         Case 2:19-cv-01839-JMY Document 70 Filed 05/15/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


LATOYA RIPPY                    :                           CIVIL ACTION
                                :
          v.                    :
                                :
PUBLIC HEALTH MANAGEMENT CORP., :                           NO. 19-1839
et al

                                            ORDER


                  AND NOW, this 15th day of May, 2020, with consent of all parties in the above-

captioned matter, it is hereby ORDERED that Defendant(s) LESLE GAYMON, KRISTINE

ARRIETA, CHERIE WALKER-BABAN and CITY OF PHILADELPHIA are DISMISSED

with prejudice.



                                       BY THE COURT:



                                       /s/ Carol Sandra Moore Wells
                                       CAROL SANDRA MOORE WELLS
                                       UNITED STATES MAGISTRATE JUDGE
